 


 HCON 81 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 2608.
U.S. House of Representatives
2011-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. CON. RES. 81 
 
 
September 26, 2011 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 2608. 
 
 
That, in the enrollment of the bill (H.R. 2608) to provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958, and for other purposes, the Clerk of the House of Representatives shall make the following correction: Amend the title so as to read: An Act making continuing appropriations for fiscal year 2012, and for other purposes.. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
